     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 1 of 22




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

CYNTHIA ALLEN and KRISTINE
WEBB,

          Plaintiffs,

v.
                                           Civil No. 1:18-cv-3730-WMR
AT&T MOBILITY SERVICES LLC
a/k/a AT&T MOBILITY LLC,

          Defendant.


     SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION
                FOR CLASS CERTIFICATION
        Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 2 of 22




                                     TABLE OF CONTENTS

                                                                                                          Page



I.     INTRODUCTION ...........................................................................................1

II.    CLASSWIDE STATISTICAL ANALYSES USING CORRECTED
       DATA CONFIRM DISPARITIES ADVERSE TO PREGNANT
       EMPLOYEES IN DISCIPLINE......................................................................3

III.   AT&T MOBILITY’S ARGUMENTS AT STATUS CONFERENCE
       ARE AT ODDS WITH THE COMPANY’S ATTENDANCE
       POLICIES AND PRACTICES .......................................................................8
       A.   There is No Dispute that AT&T Mobility Has Applied the SAG
            Policy Uniformly and Consistently Across Retail Employees
            for the Entire Period Covered by This Case.........................................8
       B.   The Facially Discriminatory and Burdensome Nature of AT&T
            Mobility’s Attendance Structure for Pregnant Employees is
            Common to the Class. ..........................................................................9

IV.    CONCLUSION..............................................................................................15




                                                      -i-
           Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 3 of 22




                                        TABLE OF AUTHORITIES

                                                                                                                        Page

CASES

Durham v. Rural/Metro Corp.,
  955 F.3d 1279 (11th Cir. 2020) ............................................................................ 9

Hicks v. City of Tuscaloosa,
   870 F.3d 1253 (11th Cir. 2017) ............................................................................ 9

Ingram v. Corp. Receivables, Inc.,
   No. 02 C 6608, 2003 WL 21982152 (N.D. Ill. Aug. 19, 2003) ........................... 9

Nelson v. Conduent Bus. Servs. LLC,
   No. 1:18-CV-00669-SDG, 2020 WL 5587450 (N.D. Ga. Sept. 18,
   2020) ................................................................................................................... 12

Pizarro v. Home Depot, Inc.,
   No. 1:18-CV-01566-WMR, 2020 WL 6939810 (N.D. Ga. Sept. 21,
   2020) ..................................................................................................................... 9

Scott v. Family Dollar Stores, Inc.,
   733 F.3d 105 (4th Cir. 2013) ................................................................................ 9

Thompson v. Jackson,
  No. 1:16-CV-04217, 2018 WL 5993867 (N.D. Ga. Nov. 15, 2018).................... 9

Wal-Mart Stores, Inc. v. Dukes,
  564 U.S. 338 (2011) .............................................................................................. 9

Young v. United Parcel Service, Inc.,
  135 S. Ct. 1338 (2015) ........................................................................9, 10, 11, 13

STATUTES AND REGULATIONS

Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k) ............................................ 10

Americans with Disabilities Act, 29 C.F.R. §1630.2 .............................................. 13

OTHER AUTHORITIES

Federal Rule of Civil Procedure 23 ....................................................................... 3, 9
                                                          - ii -
    Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 4 of 22




I. INTRODUCTION

      This supplemental memorandum of law addresses two developments

since Plaintiffs moved for class certification on September 14, 2020. Dkt. 85-

1. First, it describes the core findings in the supplemental report of Plaintiffs’

expert, Dr. Janice Madden, based on her analysis of Defendant AT&T

Mobility’s updated discipline data (“corrected data” or “corrected discipline

data”) produced after Dr. Madden completed her original report.1              Dr.

Madden’s original results showed substantial disparities adverse to pregnant

workers – both with respect to excused absences as well as attendance-related

discipline – at levels that are strongly statistically significant, resulting from

the Sales Attendance Guidelines (“SAG”) policy. In her supplemental report,

Dr. Madden replicated the analyses of attendance-related discipline using the

corrected data. The updated analysis confirms the strength of Dr. Madden’s

original findings showing disparities adverse to pregnant workers, with many

results also showing increased statistical significance.       AT&T Mobility


1
  On November 13, 2020, shortly before it was scheduled to file its opposition
to Plaintiffs’ motion for class certification, AT&T Mobility disclosed that it
had inadvertently produced incomplete data regarding attendance-related
discipline of employees. It had not produced complete discipline records, i.e.,
records on open, closed, and pending discipline cases, but instead had
produced only records concerning the most recent step of its four-step
discipline process. Dkt. 90. The parties agreed upon a revised schedule
permitting the production of the corrected data and this supplemental filing in
support of Plaintiffs’ motion for class certification. Dkt. 91.

                                        1
    Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 5 of 22




imposes more discipline on pregnant workers than their non-pregnant peers

as a direct result of its SAG policy, consistent with Plaintiffs’ allegations that

the policy violates the Pregnancy Discrimination Act (“PDA”).

         Second, Plaintiffs briefly address two issues raised by AT&T Mobility

during the status conference convened by the Court on December 10, 2020.

Defendant confirmed that the SAG policy does not permit any discretion in

its application and, therefore, attendance points and discipline flow directly

from unexcused absences.2 With this admission, Defendant confirmed a core

characteristic of the SAG policy that makes Plaintiffs’ claims susceptible to

classwide adjudication: Plaintiffs challenge companywide attendance and

discipline policies and practices that apply uniformly across the proposed

class.

         In addition, AT&T Mobility contended that class members accrue

points for pregnancy-related absences only when they fail, on an individual

basis, to submit the requisite medical documentation.3 This is a misleading

distraction, at odds with the terms of the SAG policy itself. The SAG policy

explicitly burdens pregnant workers more than other workers needing excused

absences. This differential treatment of pregnant workers is apparent in policy


2
  December 10, 2020 Telephone Conference Transcript at 20:9-21:8 (“Hr’g
Tr.”), Dkt. 96.
3
  Hr’g Tr. 17:12-18:17.

                                        2
    Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 6 of 22




documents and corporate witness testimony as well as Dr. Madden’s statistical

analyses showing that AT&T Mobility imposes more discipline on pregnant

workers, and excuses fewer of their absences, as compared to non-pregnant

employees similar in their ability or inability to work. The SAG policy’s

uniformity, the lack of discretion in its implementation, and the increased

burdens placed on pregnant workers together with Dr. Madden’s classwide

analysis establish that the issues in this case can be determined in a manner

common to the class and support a finding that Plaintiffs have satisfied the

elements of Rule 23(a) and (b)(3).4

II. CLASSWIDE STATISTICAL ANALYSES USING CORRECTED
    DATA CONFIRM DISPARITIES ADVERSE TO PREGNANT
    EMPLOYEES IN DISCIPLINE

      Plaintiffs allege that AT&T Mobility’s “point”-based SAG policy

violates the PDA by treating pregnant workers’ absences less favorably than

those of their non-pregnant, similarly situated peers.5 Dr. Madden’s original

report confirmed that AT&T Mobility refuses to excuse absences of and

imposes attendance-related discipline on pregnant employees at significantly

higher rates as compared to non-pregnant employees.6        In her study of


4
  See Memorandum in Support of Motion for Class Certification (“Class Cert.
Mem.”) at 24-39, Dkt. 85-1.
5
  Class Cert. Mem. at 1-3.
6
  Report of Dr. Janice Madden (“Madden Report”), at 3, 27-28, attached to
Dkt. 85-1 as Ex. 23.

                                      3
    Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 7 of 22




discipline, Dr. Madden considered the patterns of discipline imposed pursuant

to the SAG policy and Progressive Discipline Policy, to determine whether

pregnant workers receive their expected share of discipline.7

      Controlling for a variety of relevant factors, including an employee’s

length of tenure at AT&T Mobility, Dr. Madden determined in her original

report that 45.9% of pregnant workers received a counseling notice, compared

to only 31.6% of all non-pregnant workers and compared to 31.3% of all non-

pregnant women workers, disparities that are highly statistically significant



7
  Supplemental Report of Dr. Janice Madden (“Madden Supp. Report”), at 11-
12, Ex. 46. For ease of reference, exhibits to this supplemental memorandum
have been assigned continuous numbers following those in Plaintiffs’
memorandum in support of their motion for class certification.
       As discussed in Plaintiffs’ memorandum in support of their motion for
class certification, AT&T Mobility’s Progressive Discipline Policy is
incorporated into the SAG policy and places employees on the following steps
of discipline for accruing attendance points: (1) counseling notice, (2) written
warning, (3) final written warning, and (4) termination. Progressive
Discipline Policy, DEF0004737-44, attached to Dkt. 85-1 as Ex. 10; 2015
SAG policy, DEF0002749, attached to Dkt. 85-1 as Ex. 3 (describing point
thresholds for each level of discipline); see also Class Cert. Mem. at 8 (denial
of requests for excused absences, imposition of points and discipline are
adverse employment actions under the PDA). The imposition of points under
the SAG policy, which remain on an employee’s record for twelve months,
leads to the imposition of discipline once a certain threshold is hit; moreover,
any discipline on an employee’s record “may render an employee ineligible
for certain opportunities,” including the availability of transfers and
promotions. See 2015 SAG COR FAQ, DEF0002917-18, Ex. 47; Before You
Nominate, DEF0002034, attached to Dkt. 85-1 as Ex. 11. Discipline
progresses toward termination. Ex. 10 at DEF0004741; see, e.g., Class Cert.
Mem. at 25-26.

                                       4
    Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 8 of 22




(13.89 and 13.39 standard deviations, respectively).8 Similar results were

presented for written warnings and final written warnings. Overall, pregnant

workers received a mean of 2.25 disciplinary events, as compared to the 1.52

mean disciplinary results imposed on all non-pregnant workers and the 1.50

mean disciplinary results imposed on all non-pregnant women workers,

disparities adverse to pregnant workers with standard deviations of 19.37 and

18.74, respectively.9

      After AT&T Mobility produced corrected discipline records, Dr.

Madden repeated her analysis relating to the imposition of discipline using the

corrected data and the same methods she used for her original report.10 Her

conclusions remain robust: AT&T Mobility imposes more attendance-related

discipline on pregnant workers as compared to similarly situated, non-

pregnant workers, disparities that are highly statistically significant across the

board.11 The additional observations in the corrected discipline data in some


8
  See Madden Report at 17 and Tbl. 2a, Ex. 23.
9
  Madden Supp. Report, at Tbl. 2a, Ex. 46.
10
   Pages 15 through 25 of Dr. Madden’s original report and accompanying
tables 2a, 2b, and 3 are affected by the corrected data. Dr. Madden did not
revise or duplicate analyses not implicated by the production of the completed
discipline data. See Madden Supp. Report at 3, Ex. 46.
11
   Similarly situated workers are those in jobs subject to the SAG policy in
AT&T Mobility’s corporate-owned retail stores, see Class Cert. Mem. at 4,
and are divided up for purpose of comparison into several categories: all non-
pregnant workers, non-pregnant women workers, workers in the same jobs
who received excused absences for reasons other than pregnancy under the

                                        5
    Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 9 of 22




cases increased the size of the disparities and/or strengthened the precision12

of the results showing that women received significantly more discipline from

absences during and after their pregnancy than before they were pregnant,

evidence which is common to the class. In one instance, Dr. Madden’s

analysis of the corrected data confirmed that pregnant workers “were

significantly more likely (in excess of three standard deviations)” to receive a

counseling discipline than all their comparators; a result she did not reach with

respect to all categories of workers in her original report using the incomplete

discipline data.13

      For example: Dr. Madden found that pregnant workers face even more

substantial disparities:

       Comparing Pregnant Workers to Similarly Situated Workers:
        Counseling discipline is imposed on 74 percent (previously 45.9
        percent) of pregnant workers, as compared to 57.1 percent
        (previously 31.6 percent) of non-pregnant workers.14 The statistical
        significance associated with that result has nearly doubled to 4.34
        standard deviations.
       Written warnings are imposed on 70.1 percent (previously 52.2
        percent) of pregnant workers, as compared to 55.4 percent
        (previously 37.5 percent) of all non-pregnant workers, a substantial
        disparity with very high statistical significance (13.37 standard
        deviations).

SAG policy, and non-pregnant women receiving a SAG excuse of any kind.
Madden Report at 8-9, Ex. 23 (defining categories).
12
   Madden Supp. Report at 16, Ex. 46.
13
   Madden Supp. Report at 5-6 and 6, n.5, Ex. 46.
14
   Compare Madden Report at 17, Ex. 23, with Madden Supp. Report at 5 and
Tbl. 2a, Ex. 46.

                                       6
     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 10 of 22




        Pregnant workers were assigned an average of 4.73 disciplinary
         events (previously at 2.25), while their non-pregnant comparators
         received an average of 3.33 such events (previously 1.52), a result
         that is statistically significant at 16.20 standard deviations.

        Comparing Pregnant Workers to Themselves (When Not
         Pregnant): The corrected discipline data also sharpened Dr.
         Madden’s conclusions regarding the harsh disciplinary conditions
         for pregnant retail workers when compared to their own disciplinary
         records before their pregnancy. Using a method of analysis known
         as a probit regression analysis, Dr. Madden controls for durations of
         time when employees were pregnant and were not pregnant.15
        Dr. Madden finds, for example, that: “The likelihood of a pregnant
         worker receiving a final written warning is 8.69 standard deviations
         greater than before she became pregnant.”16 “The likelihood of a
         worker receiving a final written warning during the entire period
         after becoming pregnant is 8.45 standard deviations greater than
         before she became pregnant.”17

       The corrected data also underscores the centralized nature of AT&T

Mobility’s attendance regime as the results reported confirm that AT&T

Mobility consistently follows its policy for assigning attendance-related

discipline.18 As discussed in Plaintiffs’ memorandum in support of their



15
   Madden Supp. Report at 9-11, Ex. 46 (describing probit regression
analysis).
16
   Madden Supp. Report at 13-14 and Tbl. 2b, Ex. 46.
17
   Madden Supp. Report at 14, Ex. 46. Dr. Madden explains the importance
of looking both at the period of pregnancy and the period of pregnancy in
tandem with the period after pregnancy due to the cumulative nature of points
under the SAG policy. Discipline occurring after pregnancy may stem from
discipline or points given during pregnancy. See Madden Supp. Report at 11,
Ex. 46.
18
   Madden Supp. Report at 2, n.1, Ex. 46 (describing additional observations,
particularly in counseling and written warnings).

                                      7
     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 11 of 22




motion for class certification, both the classwide methods and classwide

results of Dr. Madden’s analysis of discipline underscore the suitability of

Plaintiffs’ claims to classwide adjudication.19

III. AT&T MOBILITY’S ARGUMENTS AT STATUS CONFERENCE
     ARE AT ODDS WITH THE COMPANY’S ATTENDANCE
     POLICIES AND PRACTICES

     A. There is No Dispute that AT&T Mobility Has Applied the SAG Policy
        Uniformly and Consistently Across Retail Employees for the Entire
        Period Covered by This Case

       At the status conference, Defendant confirmed that the SAG Policy

applies, without discretion, to all members of the proposed class, stating that

AT&T Mobility “has to have a uniform way of granting excuses and not

granting excuses”; “[t]hat discretion [within the SAG policy] was taken away

years ago”; and application of the SAG “is essentially automatic.”20

       AT&T Mobility’s “essentially automatic” application of its company-

wide policy together with Dr. Madden’s analysis undertaken on a classwide

basis and revealing disparities adverse to pregnant workers underscores that

Plaintiffs’ claims can be adjudicated on a classwide basis.21 All putative class


19
   See Class Cert. Mem. at 27-29.
20
   Hr’g Tr. 17:12-24, 20:9-21:8.
21
   Class Cert. Mem. at 24-32, 36-38. See Scott v. Family Dollar Stores, Inc.,
733 F.3d 105, 117 (4th Cir. 2013) (finding class’s allegations of a corporate-
imposed policy satisfied Rule 23(a)(2) where the employees suffered a
disparate impact “as a direct result of this corporate-imposed” policy); Ingram
v. Corp. Receivables, Inc., No. 02 C 6608, 2003 WL 21982152, at *3 (N.D.

                                       8
   Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 12 of 22




members’ claims are unified by the same overriding question: whether AT&T

Mobility’s SAG policy violates the PDA by excluding pregnancy and related

conditions from the SAG policy and, accordingly, failing to excuse the

absences of pregnant workers where others similar in their ability to work had

their absences excused.22 The answer to that question, regardless of whether

it is “yes” or “no,” will be the same for every member of the putative class.

This is the hallmark of a claim susceptible to class treatment.23

    B. The Facially Discriminatory and Burdensome Nature of AT&T
       Mobility’s Attendance Structure for Pregnant Employees is Common
       to the Class.

      During the December status conference, AT&T Mobility inaccurately

described Plaintiffs’ PDA claims and its own attendance policies and




Ill. Aug. 19, 2003) (“[C]laims arising out of standard documents present a
classic case for treatment as a class action.”) (internal citation omitted). See
also Durham v. Rural/Metro Corp., 955 F.3d 1279, 1285-87 (11th Cir. 2020);
Hicks v. City of Tuscaloosa, 870 F.3d 1253, 1261 (11th Cir. 2017). See
generally Young v. United Parcel Service, Inc., 135 S. Ct. 1338 (2015) (courts
must evaluate the extent employer’s policy treats pregnant workers less
favorably than similar non-pregnant workers).
22
   See Thompson v. Jackson, No. 1:16-CV-04217, 2018 WL 5993867, at *11
(N.D. Ga. Nov. 15, 2018) (“At bottom, common questions predominate over
individualized questions here because Plaintiffs identify a specific policy
enacted by Defendants. . . Defendants’ common policy is the glue that holds
these claims together.”); see also Class Cert. Mem. at 36-37 (enumerating
several common questions that govern Plaintiffs’ claims).
23
    See Pizarro v. Home Depot, Inc., No. 1:18-CV-01566-WMR, 2020 WL
6939810, at *8 (N.D. Ga. Sept. 21, 2020) (Ray, J.) (citing Wal-Mart Stores,
Inc. v. Dukes, 564 U.S. 338, 352 (2011)); see also Class Cert. Mem. at 24.

                                       9
     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 13 of 22




procedures,   manufacturing     individual   questions   where   none   exist.

Specifically, AT&T Mobility asserted that pregnant employees are granted

excused absences for “any absence they showed was related to their

pregnancy.”24 This is a gross mischaracterization of the SAG policy.

       As described in Plaintiffs’ opening memorandum, the SAG policy, on

its face, violates the PDA.25    It fails, in many cases, to even consider

pregnancy as a basis for excused absence and systemwide imposes more

onerous procedures on pregnant workers, as compared to non-pregnant

workers, to secure excused absences and avoid discipline. These defects in

the SAG policy apply classwide and reflect a systemic failure to accommodate

pregnancy.26 Specifically, the SAG policy itemizes thirteen categories of

“protected” or “excused” absences and omits pregnancy. Pregnant workers


24
   Hr’g Tr. 17:18–17:19 (emphasis added).
25
   Class Cert. Mem. at 24-29.
26
   The PDA expressly mandates that pregnant workers “be treated the same
for all employment-related purposes . . . as other persons not so affected but
similar in their ability or inability to work.” 42 U.S.C. § 2000e(k) (emphasis
added). A policy that imposes a burden on employees seeking to have their
pregnancy-related absences excuses that is not imposed on non-pregnant
workers contravenes Young, 135 S. Ct. 1338. In Young, the Supreme Court
admonished that, “consistent with the [PDA]’s basic objective” of assuring
that pregnancy does not cost women their jobs, the twin touchstones to
determine whether an employer’s policy discriminatorily burdens pregnant
workers are feasibility and fairness: “[W]hy, when the employer
accommodated so many, could it not accommodate pregnant women as well?”
Id. at 1354-55. AT&T Mobility cannot provide an answer that is, as Young
requires, “sufficiently strong” to justify such a burden. Id. at 1343.

                                      10
      Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 14 of 22




consequently either must attempt to figure out if their absence can be

shoehorned into one of the other categories, which frequently fails, or face

disciplinary and professional consequences for unexcused absences due to

pregnancy.27 Workers absent due to jury duty, bereavement, disability, family

leave, and myriad other reasons need not play this guessing game as to

whether the SAG policy excuses their absences.

         AT&T Mobility also maintains a labyrinthine procedural framework

that imposes greater burdens on pregnant workers as compared to others

seeking excused absences. These disparate procedural burdens are evident in

AT&T Mobility’s own policy documents – starting with the absence of the

word “pregnancy” from the SAG policy and continuing throughout the

company’s materials purporting to guide employees in navigating the policy.

As discussed in Plaintiffs’ opening brief, those materials are virtually silent

concerning the SAG policy’s treatment of pregnancy-related absences.28

         Further obscuring the pregnant worker’s route to avoiding penalty for

her absences is AT&T Mobility’s equal employment opportunity (“EEO”)

policy, which only notes potential entitlement to short-term disability leave

for pregnant workers while, in contrast, describing the need to accommodate



27
     Class Cert. Mem. at 16.
28
     Class Cert. Mem. at 15-21.

                                       11
     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 15 of 22




disability   and   religious   needs,   including   providing   leave   as   an

accommodation.29 AT&T Mobility similarly fails to train supervisors about

how pregnant workers might obtain excused absences under the SAG policy

on the one hand, while providing training about implementing the interactive

process to ensure accommodations for disability on the other.30 Numerous

“job aids” utilized by AT&T Mobility’s Centralized Attendance Group in

implementing the SAG policy also make no mention of pregnancy.31


29
   Class Cert. Mem. at 21-22. Short-term disability is available only for
absences of more than seven days that are the result of conditions that rise to
the level of a disability. Id. at 19-20.
30
   Hrg. Tr. at 13:18-20. See, e.g., AT&T EEO & Harassment Policies,
DEF0004745-4800, at 4765-69, attached to Dkt. 85-1 as Ex. 37 (explaining
AT&T Mobility provides job accommodations under the ADA and for
religious purposes); Class Cert. Mem. at 20-22 (discussing EEO policy’s
failure to address pregnancy accommodation while explicitly addressing
disability accommodation and religious accommodation). Plaintiffs have set
forth the extensive classwide evidence confirming that the SAG policy does
not offer leave as a job accommodation to pregnant workers, contrary to
AT&T Mobility’s contention. See infra at n.31; cf. Nelson v. Conduent Bus.
Servs. LLC, No. 1:18-CV-00669-SDG, 2020 WL 5587450, at *5 (N.D. Ga.
Sept. 18, 2020) (finding commonality where arise out of a document
“common to each member of the proposed class”); Class Cert. Mem. at 20
(job accommodations only available for qualifying disabilities).
31
   Class Cert. Mem. at 21-22. At the status conference AT&T Mobility
contended that pregnant workers are treated no worse than employees with
cancer who need periodic time off for chemotherapy, in that AT&T Mobility
would require both categories of workers to submit a doctor’s note to have
their absences excused under the SAG policy. See Hrg. Tr. at 14:14-23. This
is wrong, both as a matter of law as well as by the terms of the SAG policy.
An individual with cancer has a qualifying disability under the ADA, see 29
C.F.R. §§ 1630.2(j)(3)(iii), (j)(1)(vii), and therefore would be entitled to
intermittent leave as a job accommodation. Under AT&T Mobility’s job

                                        12
   Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 16 of 22




      AT&T Mobility’s lack of attention to pregnancy compared to other

bases for excused absences is a feature of its system.        Indeed, AT&T

Mobility’s corporate designee admitted at her deposition that, more than five

years after the Supreme Court issued its seminal 2015 decision in Young v.

United Parcel Service, Inc., which requires employers to accommodate

pregnant workers to the same extent they accommodate others, she had not

heard of the case. She acknowledged also that Young not prompted the

company to revise its training materials for any personnel concerning

pregnant workers’ legal right to accommodation.32

      An illustrative example of how the SAG policy disparately burdens

pregnant employees as compared to non-pregnant employees is Ms. Webb

herself. Prior to her pregnancy, Ms. Webb sought leave under the Family and

Medical Leave Act (“FMLA”) for treatment after a shoulder injury.33 She

applied for leave through the myWorkLife app and submitted a medical



accommodation process, a worker undergoing chemotherapy – who might
experience symptoms similar to a pregnant worker, including nausea and
fatigue, as well as the need to attend periodic doctor’s appointments – would
enjoy a straightforward procedural roadmap for excusing such absences,
facilitated by the IDSC. Most significantly, a cancer patient receiving
chemotherapy would not need to submit successive medical certifications for
each absence, in stark contrast to the pregnant worker who is not afforded the
same path. See Class Cert. Mem. at 18-20.
32
   30(b)(6) Deposition of Heather Miller, 427:17-430:8. attached as Ex. 48.
33
   Decl. of Kristine Webb, ¶ 8, attached to Dkt. 85-1 as Ex. 31.

                                     13
     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 17 of 22




certification explaining her condition.34 When she required leave for related

appointments, she reported through the myWorkLife app that each absence

was related to her shoulder injury.35 AT&T Mobility approved her absences

and never required her to re-certify her need for FMLA coverage or otherwise

fill out additional paperwork for each absence.36 When Ms. Webb was

pregnant, however, she followed an identical process, at least initially – with

an opposite outcome. Instead of connecting her subsequent absences to her

original certification, as it had with her shoulder injury, AT&T Mobility

required Ms. Webb to re-certify that each absence was related to her

pregnancy.37

       As described above, Dr. Madden’s analyses confirm Plaintiffs’

experiences and are consistent with the documents and testimony in this case–

namely, that pregnant workers’ requests for excused absences are denied

much more than those of non-pregnant workers and that pregnant workers

face much more attendance-related discipline than their non-pregnant

counterparts.38




34
   Id.
35
   Id.
36
   Id.
37
   Id. ¶ 14.
38
   Id.; see also Class Cert. Mem. at 17-18.

                                      14
   Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 18 of 22




IV. CONCLUSION

      For the reasons stated above and set forth in Plaintiffs’ Memorandum

in Support of their Motion for Class Certification, Plaintiffs respectfully

request that the Court grant Plaintiffs’ Motion for Class Certification.

Dated: February 18, 2021
                                    Respectfully submitted,

                                    /s/ Kalpana Kotagal
                                    Joseph M. Sellers*
                                    Kalpana Kotagal*
                                    Harini Srinivasan*
                                    Cohen Milstein Sellers & Toll LLC
                                    1100 New York Avenue, N.W.
                                    East Tower, Suite 500
                                    Washington, D.C. 20005
                                    Telephone: (202) 408-4600
                                    jsellers@cohenmilstein.com
                                    kkotagal@cohenmilstein.com
                                    hsrinivasan@cohenmilstein.com

                                    Gillian L. Thomas*
                                    American Civil Liberties Union
                                    Women’s Rights Project
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Telephone: (212) 549-2500
                                    gthomas@aclu.org

                                    Sean J. Young (GA Bar No. 790399)
                                    American Civil Liberties Union
                                    Foundation of Georgia, Inc.
                                    1100 Spring Street, Suite 640
                                    Atlanta, GA 30309
                                    Telephone: (678) 981-5295
                                    syoung@acluga.org



                                      15
Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 19 of 22




                            *Admitted Pro Hac Vice

                            Counsel for Plaintiffs




                              16
      Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 20 of 22




                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to LR 5.1B and 7.1D of the Northern District of

Georgia, that the foregoing PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM

IN SUPPORT OF MOTION FOR CLASS CERTIFICATION complies with the

font and point selections approved by the Court in LR 5.1B. The foregoing pleading

was prepared on a computer using 14-point Times New Roman font.



                                            /s/ Kalpana Kotagal
                                            Kalpana Kotagal
      Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 21 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CYNTHIA ALLEN and KRISTINE
WEBB,                                                  Case No. 1:18-CV-3730-
                                                       WMR
            Plaintiffs,

v.

AT&T MOBILITY SERVICES LLC
a/k/a AT&T MOBILITY LLC,

            Defendant.



                          CERTIFICATE OF SERVICE


      The undersigned hereby certifies that, on this 18th day of February, 2021, I

have electronically filed the foregoing PLAINTIFFS’ SUPPLEMENTAL

MEMORANDUM IN SUPPORT OF MOTION FOR CLASS CERTIFICATION

with the Clerk of the Court using the CM/ECF System, which will automatically

send e-mail notification of such filing to the following attorneys of record:


Alex J. Maturi (pro hac vice)
Paul Hastings LLP
71 S. Wacker Drive, Suite 4500
Chicago, Illinois 60606
Tel: (312) 499-6000
alexmaturi@paulhastings.com
     Case 1:18-cv-03730-WMR Document 98 Filed 02/18/21 Page 22 of 22




Kenneth W. Gage (pro hac
vice) Brian M. Hayes (pro hac
vice)
Paul Hastings LLP
200 Park Avenue, 30th Floor
New York, New York 10166
Tel: (212) 318-6000
kennethgage@paulhastings.com
brianhayes@paulhastings.com

Christine Cedar (pro hac vice)
Paul Hastings LLP
2050 M Street NW, 11th Floor
Washington, DC 20036
Tel: (202) 551-1700
christinecedar@paulhastings.com

Sheldon W. Snipe
AVP Senior Legal Counsel AT&T
Services, Inc.
675 West Peachtree Street, NW
Suite 4300
Atlanta, Georgia 30308
Tel: (404) 893-7953
ss5526@att.com
Counsel for AT&T Mobility Services LLC



                                         /s/ Kalpana Kotagal
                                         Kalpana Kotagal
